DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (2017/0165527).  Claims 1 and 21, Inoue discloses a golf ball comprising a paint film. The paint film composition includes a polyol, polyisocyanate, and a carbinol modified silicone oil [0027, 0070].  The carbinol modified silicone oil may be present in the amount of 0.1 parts or 0.09 parts (as calculated by Applicant in the response filed 1/5/2021), Gelest DBL-C31 [0172].  The amount borders applicant’s range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Claim 2, Inoue discloses the modified silicone oil has a carbinol group introduced at the terminal end or as a side chain, preferably at the terminal ends [0070].  Claim 7, the polyol contains a urethane [0029]. Claim 8, the urethane polyol has a weight average molecular weight from 5000 to 20000 [0037].  Claim 9, the urethane polyol has a hydroxyl value from 10 mg KOH/g to 200 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Claims 3-5, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (2017/0165527) in view Masutani et al. (7,807,752). Claims 3-5, Inoue discloses the paint layer includes carbinol modified silicone oils such as Gelest DBL-C31 [0070].  The chemical formula may not be the same as applicants. However, Masutani teaches a coating comprising a carbinol modified silicone oil such as KF-6001 (col. 6, line 5).  KF-6001 is identical to the example disclosed on page 20 of the instant specification. Since the materials are identical the chemical formula and all properties will also be identical.  Claims 13-15, Inoue in view of Masutani discloses the paint composition as shown above.  Therefore, the properties for the paint layer such as the water sliding angle, the dynamic friction coefficient, and water contact angle will be the same as applicants. Claim 17, Inoue discloses the paint layer has thickness from .

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Inoue discloses carbinol modified silicone oil present in the paint film in the amount of 0.1 or 0.09 parts as calculated by applicant (see above). The amount borders applicant’s range of 0.1, however it is within the capabilities of one of ordinary skill in the art to increase to decrease quantities by routine experiment.  "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicant further argues one skilled in the art would not look to the stain-proofing composition of Masutani in order to select a carbinol modified silicone. The primary reference, Inoue, discloses the carbinol modified silicone. Masutani is cited to teach a specific type of silicone oil. While the stain-proffing is a benefit it is clear Masutani teaches a coating that is suitable for outdoors that is excellent in weather resistance (abstract). One of ordinary skill would easily be led to Masutani because Inoue seeks to remedy golf performance under wet conditions.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

April 9, 2021